DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Information Disclosure Statement
2. The Information Disclosure Statements filed on 07/29/209 have been considered.

Claim Objections
3. Claims 2 and 17 are objected to because of the following informalities. 

a. Claim 2 should be replaced as follows, “An optical transmitter comprising: an optical modulator; and an automatic bias control circuit, wherein the optical modulator comprises: a parent MZI which is a Mach-Zehnder interferometer comprising an in-phase MZI which is a Mach-Zehnder interferometer for in-phase component and a quadrature MZI which is a Mach-Zehnder interferometer for quadrature component; an optical input terminal that splits continuous-wave light and inputs the split continuous-wave light to the in-phase MZI and the quadrature MZI; an in-phase drive signal input electrode to which is applied a drive signal for implementing optical modulation by changing an optical phase difference between two branches of light obtained by splitting the continuous-wave light in the in-phase MZI; a quadrature drive signal input electrode to which is applied a drive signal for implementing optical modulation by changing an optical phase difference between  an optical output terminal that multiplexes light output from the in-phase MZI and light output from the quadrature MZI and outputs the multiplexed light; and a parent MZI control bias electrode to which is applied a parent MZI control bias voltage for adjusting an optical phase difference between the light output from the in-phase MZI and the light output from the quadrature MZI, the in-phase MZI comprises: a first splitting unit that splits the continuous-wave light input from the optical input terminal into the two branches; and a first multiplexing unit that multiplexes the light of the two branches optically modulated by the drive signal applied to the in-phase drive signal input electrode, and outputs the multiplexed light, the quadrature MZI comprises: a second splitting unit that splits the continuous-wave light input from the optical input terminal into the two branches; and a second multiplexing unit that multiplexes the light of the two branches optically modulated by the drive signal applied to the quadrature drive signal input electrode, and outputs the multiplexed light, the automatic bias control circuit comprises: a parent MZI control bias voltage generator that generates the parent MZI control bias voltage applied to the parent MZI control bias electrode; a photodetector that converts tapped output light from the optical modulator into an electrical signal; a clipper circuit that clips the electrical signal at a predetermined threshold value; and a control unit that feedback-controls the parent MZI control bias voltage generator on the basis of [an] the electrical signal clipped by the clipper circuit, and the control unit controls the parent MZI control bias voltage generator so as to minimize an average value, an effective value, or a peak value of the voltage of the clipped electrical signal, and the automatic bias control circuit further comprises a low-frequency cut-off circuit that suppresses modulation components that are slower than a  in the electrical signal converted by the photodetector, and outputs, to the clipper circuit [an] the electrical signal in which the slower modulation components have been suppressed”. Appropriate correction is required to make the claim clearer. 
b. Claim 17 should be replaced as follows, “The optical transmitter according to claim14, wherein the    identification circuit chooses    the    voltages    output    from the photodetector on the basis of each of N (where N is a natural    number)    threshold values, and the computation circuit performs the computation process on data for each of the N types of voltage chosen by the identification circuit”. Appropriate correction is required to make the claim clearer. 

Claim Interpretation
          
            The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.



As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 


For claim 1,
a. a first splitting unit that splits…on lines 21, 22
b. a first multiplexing unit that multiplexes … on lines 23, 24;
c. a second splitting unit that splits… on lines 27, 28;
d. a second multiplexing unit that multiplexes… on lines 29, 30;
e. a control unit that feedback-controls…on lines 39-43.

For claim 6,
a. a first dithering application unit that applies…on lines 3, 4;
b. a synchronous detection unit that performs… on lines 5-7;
c. the control unit implements processing… on lines 8, 9.

For claim 7,
a. the control unit controls….on lines 1, 2;
b. an optical power monitor for measuring… on lines 4, 5.

For claim 8,
a. a second dithering application unit that applies…on lines 3, 4;
b. a synchronous detection unit that performs… on lines 5, 6;
c. the control unit implements processing… on lines 7, 8.




For claim 9,
a. the control unit controls….on lines 1, 2;
b. an optical power monitor for measuring… on lines 4, 5.

For claim 10,
a. the first multiplexing unit multiplexes… on lines 11, 12;
b. the second multiplexing unit multiplexes… on lines 16, 17;
c. a third dithering application unit that applies dithering…on lines 21, 22.

For claim 13,
a. the first multiplexing unit multiplexes… on liens 11, 12;
b. the second multiplexing unit multiplexes… on lines 16, 17;
c. the control unit adjusts…on lines 21, 22.

For claim 14,
a. a first splitting unit that splits…on lines 21, 22
b. a first multiplexing unit that multiplexes … on lines 23, 24;
c. a second splitting unit that splits… on lines 27, 28;
d. a second multiplexing unit that multiplexes… on lines 29, 30;
e. a control unit that feedback-controls…. On lines 42,43.



For claim 19,
a. the control unit… shifts each of the N….on lines 2,3.

For claim 20,
a. the control unit… shifts each of the two ….on lines 1,3.

 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.

a. the splitting unit 200 (first and second) is an optical input terminal and the multiplexing unit 201 is an optical output terminal.

b. the control unit is in the form of controller 307, see figure 3.

c. the digital signal processor 400 includes dithering unit 304, dithering application unit (first second and third) 305 and synchronous detection circuit 306, see figure 9.

d. the power monitor in the form of a RMS monitor 303, see figure 1.


If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 112
          The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claim 1 recites the limitation "the voltage of the clipped electrical signal” in lines 41, 42 .There is insufficient antecedent basis for this limitation in the claim. Appropriate correction is required to make the claim clearer.

Claim 7 recites the limitation "the intensity of the output light” in line 5 .There is insufficient antecedent basis for this limitation in the claim. Appropriate correction is required to make the claim clearer.

Claim 9 recites the limitation "the intensity of the output light” in line 5 .There is insufficient antecedent basis for this limitation in the claim. Appropriate correction is required to make the claim clearer.

Claim 11 recites the limitation "the amplitude of the dithering” in line 2 .There is insufficient antecedent basis for this limitation in the claim. Appropriate correction is required to make the claim clearer.

Claim 14 recites the limitation "the intensity of the tapped output light” in lines 35, 36 .There is insufficient antecedent basis for this limitation in the claim. Appropriate correction is required to make the claim clearer.

Examiner’s Note:  Claims 2-6, 8, 10, 12, 13, 15-20 are also rejected under 35 USC 112 (b) for being dependent upon the rejected independent claims 1 and 14.







Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b) (2) (C) for any potential 35 U.S.C. 102(a) (2) prior art against the later invention.

Claims 14, 15 and 17 are rejected under 35 USC 103 as being unpatentable over Fujita et al (US 2018/0074348) in view of Asano et al (US 2010/0021182).
 Regarding claim 1, Fujita discloses an optical transmitter ;( optical transmitter 159, see figure 16 as reproduced below) comprising: an optical modulator; (optical modulator 105, see figure 16 as reproduced below) and an automatic bias control circuit,(an automatic bias control circuit 154, see figure 16 as reproduced below) wherein the optical modulator comprises: a parent MZI which is a Mach-Zehnder interferometer comprising an in-phase MZI which is a Mach-Zehnder interferometer for in-phase component (the nested optical modulator 105 with in-phase MZM, see figure 16 as reproduced below) and a quadrature MZI which is a Mach-Zehnder interferometer for quadrature component; (the nested optical modulator 105 with quadrature MZM, see figure 16 as reproduced below) an optical input terminal that splits continuous wave light and inputs the split light to the in-phase MZI and the quadrature MZI;(light from the laser 104 in the form of continuous wave is split into two parts for in-phase MZM and quadrature MZM, see paragraph 113 and figure 16 as reproduced below) an in-phase drive signal input electrode to which is applied a drive signal for implementing optical modulation by changing an optical phase difference between two branches of light obtained by splitting the continuous-wave light in the in-phase MZI ;(driver 102 for providing the drive signal to the in-phase MZM, where the input signal from the laser 104 is split into two branches, see figure 16 as reproduced below) a quadrature drive signal input electrode to which is applied a drive signal for implementing optical ;(driver 103 for providing the drive signal to the in-phase MZM, where the input signal from the laser 104 is split into two branches, see figure 16 as reproduced below) an optical output terminal that multiplexes light output from the in-phase MZI and light output from the quadrature MZI and outputs the multiplexed light ;(optical output terminal for multiplexing the light output from the in-phase MZM 106 and quadrature MZM , see figure 16 as reproduced below) and a parent MZI control bias electrode to which is applied a parent MZI control bias voltage for adjusting an optical phase difference between the light output from the in-phase MZI and the light output from the quadrature MZI,(control bias 126 is applied to the phase shift unit 108 and thus controlling the phase difference between the in-phase MZM and quadrature MZM, see figure as reproduced below) the in-phase MZI comprises: a first splitting unit that splits the continuous-wave light input from the optical input terminal into the two branches;(at the input of the in-phase MZM 106 the input light from the CW laser 14 into two branches, see figure 16 as reproduced below) and a first multiplexing unit that multiplexes the light of the two branches optically modulated by the drive signal applied to the in-phase drive signal input electrode, and outputs the multiplexed light,(at the output of the in-phase MZM 106 multiplexes the light from the two branches of MZM, see figure 16 as reproduced below), the quadrature MZI comprises: a second splitting unit that splits the continuous-wave light input from the optical input terminal into the two branches; (at the input of the quadrature MZM 107 the input light from the CW laser 14 into two branches, see figure 16 as reproduced below) and a second (at the output of the quadrature MZM 107 multiplexes the light from the two branches of MZM, see figure 16 as reproduced below), the automatic bias control circuit comprises: a photodetector that generates voltages corresponding to the intensity of tapped output light from the optical modulator; (photodetector 110 monitors a portion of the modulated optical signal and performs photoelectric conversion, see paragraph 109 and figure 16 as reproduced below),  an identification circuit that compares the values of the voltages generated by the photodetector with a predetermined threshold value and chooses the voltages that are greater than the threshold value or the voltages that are less than the threshold value ;(control value selection unit 151 for receiving the input predetermined threshold value 152 and voltage value from the RMS detection circuit 115 where the RMS detection circuit receives the output from the PD 110, see figure 16 as reproduced below and chooses the RMS voltage that are either less than the threshold value or greater than the threshold value, see figure 17) a computation circuit that performs a computation process using data regarding the voltages chosen by the identification circuit; (DC bias generation unit 122 processes the received values based on the output form the control value selection unit, see figure 16 as reproduced below) and a control unit that feedback-controls the parent MZI control bias voltage generator on the basis of a result of the computation process ;(time division control unit 123 for applying the control bias 126 to the phase shift unit 108 to the parent MZI based on the output from the DC bias generation unit 122, see figure 16 as reproduced below).


    PNG
    media_image1.png
    639
    870
    media_image1.png
    Greyscale


However Fujita does not explicitly disclose a parent MZI control bias voltage generator that generates the parent MZI control bias voltage applied to the parent MZI control bias electrode.

In a related field of endeavor, Asano discloses a parent MZI control bias voltage generator that generates the parent MZI control bias voltage applied to the parent MZI control bias ;(voltage generator 51b generating voltage that is applied to the bias control circuit 53c which further provides the bias voltage B3 to the parent MZM, see figure 1).

Thus it would be obvious for one of the ordinary skilled in the art before the effective filling date of the invention to combine the voltage generator of Asano with Fujita to generate voltage for the bias control circuit controlling the bias of the parent electrode and the motivation is to provide bias control of the parent MZM and the child MZMs at separate intervals to increase the reliability of the optical modulator.  

Regarding claim 15, Fujita discloses the optical transmitter according to claim 14, wherein the computation circuit computes, during the computation process, a time-average value of the voltages that are chosen, an integrated value of the voltages that are chosen, or a root mean square of the voltages that are chosen;(control value selection unit 151 for receiving the input predetermined threshold value 152 and voltage value from the RMS detection circuit 115 , see figure 16 as reproduced above and chooses the RMS voltage that are either less than the threshold value or greater than the threshold value and further send it to the DC bias generation circuit for computation, see figure 17). (Only one of the limitation is required to be considered by the Examiner).

 ;(control value selection unit 151 for receiving the input predetermined threshold value 152 and voltage value from the RMS detection circuit 115 and chooses the RMS voltage that are either less than the threshold value or greater than the threshold value and further send it to the DC bias generation circuit for computation, see figure 17 and further control value selector 151 sets threshold value based on the RMS detection voltage, thus multiple threshold voltages for multiple RMS voltage values, see paragraph 228 and figure 17) and the computation circuit performs the computation process on data for each of N types of voltage chosen by the identification circuit;(the output of the control value selection unit is send to the DC bias generation circuit for computation, see figure 17).

Claims 16 and 18 are rejected under 35 USC 103 as being unpatentable over Fujita et al (US 2018/0074348) in view of Asano et al (US 2010/0021182) and further in view of Akiyama et al (US 2014/0334829).
Regarding claim 16, the combination of Fujita and Asano does not explicitly disclose the optical transmitter according to claim 14, wherein the computation circuit computes, during the computation process, a frequency by which the voltages are chosen by the identification circuit.
;(the bias voltage values chosen by the controller 26 is also based on the frequency values f1 and f2 by associating the current bias voltage with the frequency components f1 and f2, see paragraph 103 and figure 11).

Thus it would be obvious for one of the ordinary skilled in the art before the effective filling date of the invention to combine the association of the frequency components with bias voltage of Akiyama with Fujita and Asano to control the bias voltage based on the detected frequency value and the motivation is to provide efficient modulator control to achieve high quality optical signal. 

Regarding  claim 18, Fujita discloses the optical transmitter according to claim 14, wherein the    identification circuit chooses    the    voltages    output    from the photodetector, and the computation circuit performs the computation process on data regarding the voltages chosen by the identification circuit ;(control value selection unit 151 for receiving the input predetermined threshold value 152 and voltage value from the RMS detection circuit 115 , see figure 16 as reproduced above and chooses the RMS voltage that are either less than the threshold value or greater than the threshold value and further send it to the DC bias generation circuit for computation, see figure 17).

However the combination of Fujita and Asano does not explicitly disclose so that an upper limit and a lower limit are defined by two threshold values,

In a related field of endeavor, Akiyama discloses so that an upper limit and a lower limit are defined by two threshold values ;( the bias voltage is updated only between the predetermined voltage ranges (i.e. upper and lower threshold values), see paragraph 104 and figure 17).


Thus it would be obvious for one of the ordinary skilled in the art before the effective filling date of the invention to combine the predetermined voltage range of Akiyama with Fujita and Asano to provide an upper threshold value and lower threshold value and the motivation is provide an accurate adjustment of bias voltage. 






Allowable Subject Matter
Claims 19 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and also overcoming the 112b rejection of the base claim and any intervening claims. 

 Examiner’s Note: Examiner provides the closest prior art with respect to the independent claim 1 and detailed reasons for allowance will be provided once 112 b rejection for claim 1 is addressed and appropriate correction is made. 


Regarding claim 1, the closest prior art is Stephen et al (WO 2014/025683 A2) and Chung et al (US 2014/0294401). Stephen discloses an optical transmitter with an optical modulator having an automatic bias control circuit. The nested optical modulator have in-phase MZI and quadrature MZI wherein the in-phase MZI and the quadrature MZI has splitting unit for splitting the incoming signal and multiplexing unit for multiplexing the signal light. Further an Automatic bias control circuit for with a low frequency cut off circuit that suppresses modulation components that are slower than a particular frequency to minimize distortion, see figures 14 and 17 as reproduced below.


    PNG
    media_image2.png
    546
    789
    media_image2.png
    Greyscale



    PNG
    media_image3.png
    367
    631
    media_image3.png
    Greyscale


Further Chung discloses an output stabilizer for controlling the bias voltage applied to the parent MZI modulator and suppressing the modulation components and optical signal splitter 151 for splitting the output optical signal and sending it to the optical signal detector for converting the received optical signal into electrical signal, see figure 1 as reproduced below.




    PNG
    media_image4.png
    411
    730
    media_image4.png
    Greyscale




 a clipper circuit that clips the electrical signal at a predetermined threshold value; and a control unit that feedback-controls the parent MZI control bias voltage generator on the basis of an electrical signal clipped by the clipper circuit, and the control unit controls the parent MZI control bias voltage generator so as to minimize an average value, an effective value, or a peak value of the voltage of the clipped electrical signal.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is reproduced below.

a. Akiyama et al (US 2012/0308240) discloses an optical modulator with a monitor detecting the change in the AC component in the modulation signal and adjust the bias of the in-phase MZM and Quadrature MZM, see figure 4 as reproduced below.



    PNG
    media_image5.png
    550
    819
    media_image5.png
    Greyscale


b. Akashi et al (US 2013/0156444) discloses an optical modulator with automatic bias controller calculating the bias voltage value so as to make the dither voltage value f0 close to “0” according to the detection result of the Synchronization detection unit 207, see figure 6 as reproduced below. 


    PNG
    media_image6.png
    511
    592
    media_image6.png
    Greyscale

c. Yamanka et al (US 9686017) discloses a bias control circuit for an optical modulator where the control signal is generated based on the difference between the output of the power monitor signal and the reference signal, see figure 1 as reproduced below. 



    PNG
    media_image7.png
    515
    576
    media_image7.png
    Greyscale


d. Yoshida et al (A study on ABC for Arbitrary Optical signal generation by Dual-parallel Mach-Zehnder Modulator- 2010 attached) discloses an automatic bias control in dual-parallel MZM, see figure 2 as reproduced below.


    PNG
    media_image8.png
    437
    611
    media_image8.png
    Greyscale



Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMRITBIR K SANDHU whose telephone number is (571)270-1894.  The examiner can normally be reached on M-F 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Vanderpuye can be reached on 571-272-3078.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AMRITBIR K SANDHU/ Primary Examiner, Art Unit 2636